Winslow, C. J.
This is an action brought by husband' and wife against the aged father of the husband to recover pay for board for about sixteen years, during which time the' father admittedly lived with his son. The action was tried before a referee, who found that no agreement ever was made-by the father to pay for his board, and therefore concluded that the complaint should be dismissed. Upon motion the-circuit court confirmed the referee’s report and entered judgment of dismissal, from which the plaintiffs appeal.
Examination of the record shows that there was ample evidence to sustain the finding that no express agreement to pay for the board furnished was ever made. This fact being established, there can be no recovery, under principles now very well settled. Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229.
By the Court. — Judgment affirmed.